Appellant was convicted in the District Court of Hill County for the theft of an automobile and his punishment was assessed at two years' confinement in the penitentiary.
The state's testimony showed that Medford Cuthbertson, a resident of FortWorth, Texas, started to drive from FortWorth to Austin, Texas, in his Plymouth automobile on August 1, 1948, and that he stopped in Hillsboro, Texas, about 3 o'clock in the morning, left the motor of his car running, and he went into a cafe to get coffee; that while he was in the cafe his Plymouth automobile was stolen.
The state's proof further showed that the automobile was later discovered by the police officers of Waco, and appellant and another man were trying to push the car. As the officers approached, both appellant and his companion left the car and ran between two houses. The officers followed them and later arrested appellant.
Appellant admitted to the officers that he had stolen the car, and a suitcase was found in the car, which contained a picture of his wife, as well as some of her other belongings. The car was later delivered to Mr. Cuthbertson, the owner, in Waco.
After appellant's arrest he made a voluntary confession, admitting his guilt, which was introduced in evidence.
Appellant did not testify upon his trial or offer any affirmative defense.
The record, as brought forward, contains no bills of exceptions, and there were no objections or exceptions to the court's charge, or special charges requested.
No error being presented, the judgment is affirmed. *Page 46